Citation Nr: 0120969	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  97-32 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, for enrollment from September 1987 to May 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In September 1998, the Board 
confirmed the denial of the issue on appeal.  The appellant 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court, in a Memorandum Decision issued 
in January 2001, vacated and remanded the Board's September 
1998 decision due to a change in the law concerning the 
effective dates of educational benefits.


REMAND

The issue before the Board is whether the appellant is 
entitled to the payment of Dependents' Educational Assistance 
benefits for enrollment from September 1987 to May 1992.  In 
a rating decision dated April 1997, the RO found the veteran 
entitled to a permanent and total disability rating effective 
from July 1986; that decision was based on a finding of clear 
and unmistakable error in a prior November 1986 rating 
decision that had denied the same benefit.  The appellant's 
eligibility for Chapter 35 benefits derives from her status 
as a child of a veteran who has a permanent and total 
disability rating.  See 38 U.S.C.A. § 3501(a)(1)(A)(ii) (West 
1991); 38 C.F.R. § 21.3021(a)(1)(iii) (2000).

In July 1997, the RO received the appellant's application for 
Chapter 35 benefits.  The appellant was 35 years old at that 
time.  That same month, the RO received the appellant's 
Enrollment Certification, reflecting enrollment in courses at 
the University of Utah from September 1987 through June 1992.  
Based on this information, in August 1997, the RO denied the 
appellant's claim for Chapter 35 education benefits.  

The appellant alleges that she should be paid educational 
benefits retroactively for enrollment between September 1987 
and May 1992 because she was not able to apply for such 
benefits until after the April 1997 rating decision that 
granted the veteran a permanent and total disability 
evaluation.  She asserts that she should not be penalized for 
the VA's delay in granting the veteran a permanent and total 
disability evaluation and that her educational benefits 
should be retroactive to July 1986, the effective date of the 
assignment of the permanent and total disability evaluation.

During the pendency of the appellant's appeal, there have 
been amendments to both the regulations (38 C.F.R. § 21.4131, 
et. seq. (May 1999)), and the statute governing education 
benefits.  Most significantly, in November 2000, The Veterans 
Benefits and Health Care Act of 2000 was enacted, broadening 
the effective dates for eligibility for education benefits.  
Pub. L. No. 106-419, Title I, Subtitle B, § 113(a), 114 Stat. 
1832 (2000) (to be codified as amended at 38 U.S.C. § 5113).  
The changes in this law are for consideration with regard to 
this claim, as the determination in this case was not yet 
final as of the date of the new provisions.  

The Act provides that: "The amendments made by subsection (a) 
[amending this section] shall apply to applications first 
made under section 3513 of title 38, United States Code, 
that-- "(1) are received on or after the date of the 
enactment of this Act; or "(2) on the date of the enactment 
of this Act, are pending (A) with the Secretary of Veterans 
Affairs, or (B) exhaustion of available administrative and 
judicial remedies."  The Veterans Benefits and Health Care 
Act of 2000, Pub. L. No. 106-419, § 113(b), 114 Stat. 1832 
(2000).  

In addition, the new statutory provision regarding effective 
dates states that: When determining the effective date of an 
award under chapter 35 of this title for an individual 
described in paragraph (2) based on an original claim, the 
Secretary may consider the individual's application as having 
been filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision.  The Veterans Benefits and Health 
Care Act of 2000, Pub. L. No. 106-419, 114 Stat. 1832, to be 
codified as amended at 38 U.S.C. § 5113 (b)(1), (2000).

While the specific language of the statute indicates that the 
Secretary has discretion in determining when an individual's 
application has been filed, it is unclear whether this 
particular claimant is a beneficiary of these expanded 
effective dates in keeping with the purpose of "providing 
opportunities for education to children whose education would 
otherwise be impeded or interrupted by reason of the 
disability or death of a parent from a disease or injury 
incurred or aggravated in the Armed Forces after the 
beginning of the Spanish-American War, and for the purpose of 
aiding such children in attaining the educational status 
which they might normally have aspired to and obtained but 
for the disability or death of such parent."  38 U.S.C.A. 
§ 3500 (West 1991).  Thus, the Board is of the opinion that 
further adjudication is warranted on this matter.

The Board observes from a review of the record that the RO 
has not had the opportunity to consider the changes to the 
applicable criteria in this case in deciding the appellant's 
claim.  In view of the foregoing, action on this claim is 
deferred and the claim is remanded to the RO for the 
following development:

The RO should readjudicate the 
appellant's claim for educational 
benefits under the revised and expanded 
effective date provision of 38 U.S.C.A. 
§ 5113, The Veterans Benefits and Health 
Care Act of 2000, Pub. L. No. 106-419, to 
determine whether she is eligible for 
retroactive educational benefits.  If the 
benefits sought are not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case, which includes discussion of 
the pertinent provisions of the Veterans 
Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106- 419, § 113, 114 
Stat. 1822, 1832 (2000), and be afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this remand is to ensure that the appellant 
obtains due process of law.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant is free to submit 
any additional evidence she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



 

